Plaintiff appeals from a judgment of the Supreme Court entered in Albany County which dismissed his complaint. On August 25, 1957, plaintiff was operating his motorcycle in a northerly direction on a two-lane highway and rounding a curve which curved to his right. Defendant Joseph Angelo was operating a car owned by defendant Marilyn Angelo, who was a passenger, in the opposite direction, when the two vehicles collided. Joseph Angelo and Marilyn Angelo as plaintiffs brought actions against this plaintiff. All three actions were tried together and resulted in a jury verdict of no cause of action in each of the three eases. The only appeal taken is by the appellant herein who complains that the verdicts were inconsistent and that the trial court was in error in rejecting certain evidence. The main issue of negligence litigated was the point of collision with reference to the center of the road, — each party contending that the other vehicle was to some extent on the wrong side of the road. A clear question of fact was presented which was fairly submitted to the jury. The verdicts are not inconsistent because, upon this record, a jury might well have found both drivers negligent, in which event no one could recover. We do not think the alleged error in the rejection of evidence was of sufficient import to warrant a new trial if, indeed, it be error at all. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.